                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  CARL NOVEL                                                           CIVIL ACTION
  VERSUS                                                               NO. 17-4844
  DARREL VANNOY                                                        SECTION “H”(4)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the objection to the Chief

Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the Chief United States Magistrate Judge and adopts it as its opinion in this

matter. Therefore,

       IT IS ORDERED that Carl Novel’s petition for issuance of a writ of habeas corpus under

28 U.S.C. § 2254 is DENIED and DISMISSED WITH PREJUDICE.

              New Orleans, Louisiana, this 10th day of May, 2019.



                                                   ____________________________________
                                                     JANE TRICHE MILAZZO
                                                     UNITED STATES DISTRICT JUDGE
